SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

31
KA 15-01449
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMES D. PANDAJIS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JAMES D. PANDAJIS, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an amended order of the Monroe County Court (Vincent
M. Dinolfo, J.), entered August 27, 2015. The amended order, insofar
as appealed from, denied the motion for DNA testing pursuant to CPL
440.30 (1-a).

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Pandajis ([appeal No. 1] ___ AD3d
___ [Feb. 10, 2017]).




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court